UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6454


JAY JUNIOR AIKEN

                     Plaintiff - Appellant

              v.

CHIP L. HALL, Sheriff, Jackson County; LINDA, RN; CHARLIE, Officer; JOHN
BUCANON, Captain,

                     Defendants – Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, Chief District Judge. (1:16-cv-00248-FDW)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jay Junior Aiken, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jay Junior Aiken seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on September 21, 2016. The

notice of appeal was filed, at the earliest, on March 22, 2017. Because Aiken failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period, we

deny Aiken’s motion to appoint counsel and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2